Citation Nr: 0214591	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from November 1939 to 
January 146.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2000 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that a rating decision in August 1998 denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran did not 
appeal that determination to the Board, and the denial of the 
claims became final.  Thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claims.  The 
RO found that the additional evidence was not new and 
material and the current appeal ensued.


FINDINGS OF FACT

1.  A rating decision in August 1998 denied entitlement to 
service connection for bilateral hearing loss and tinnitus.

2.  Evidence added to the record since August 1998 is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
bilateral hearing loss and tinnitus.

3.  With resolution of reasonable doubt, bilateral hearing 
loss and tinnitus are related to the veteran's period of 
active service.



CONCLUSIONS OF LAW

1.  A rating decision in August 1998, which denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002).

2.  Additional evidence received since August 1998 is new and 
material, and the claim for service connection for bilateral 
hearing loss and tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  With resolution of reasonable doubt, bilateral hearing 
loss and tinnitus were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002: 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claims which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  As, in this decision, the Board is 
granting the veteran's claims, there is no further need to 
notify him of the evidence needed to substantiate his claims.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

The evidence of record in August 1998, when the veteran's 
claims were the subject of a prior final disallowance, 
included his service medical records, a statement he made in 
November 1990, and VA outpatient treatment records dated from 
June 1995 to February 1998.

The service medical records showed that, in June 1940, the 
veteran was admitted to sick bay for a complaint of right ear 
pain and difficulty hearing.  On examination, his right 
external sural canal was swollen, tender, and filled with soft 
white exudate, and the right tympanic membrane was not 
visible.  He was treated with heat and boric acid-alcohol 
drops.  On June 18, 1940, his right ear was normal except for 
apparent absence of the right tympanic membrane.  A 50 percent 
loss of hearing in the right ear was noted.  Subsequent 
service medical records are silent for any findings of hearing 
loss.  At an examination for service separation in January 
1946, the veteran's hearing was recorded as 15/15 to the 
whispered and spoken voice.

In November 1990, in a statement the veteran made with 
reference to a dental claim, he stated that in service he had 
hearing impairment and ringing in the ears which a ship's 
doctor told him were caused by a fungus and would not improve.

The VA outpatient treatment records showed diagnoses of 
bilateral hearing loss and tinnitus.

The additional evidence presented or secured since August 1998 
includes: earlier VA outpatient treatment records; a statement 
by a VA staff physician; and the report of examination by a VA 
audiologist in May 2001.

The earlier VA outpatient treatment records show that, in 
January 1983, at an ear, nose, and throat clinic, a history of 
ringing in the ears was noted and an audiogram was ordered.  
In February 1983, audiological testing showed bilateral 
sensorineural hearing loss and tinnitus was matched. 

In November 2000, the VA staff physician stated, "This is a 
note to certify that the hearing loss [the veteran] is 
suffering from is most likely secondary to previous ear 
infection and exposure to excessive noise while in service."

At the VA audiological examination in May 2001, a history of 
right ear external otitis in service in 1940 was noted.  It 
was also noted that the veteran gave a history of noise 
exposure in the Navy from duty on a gun crew and as an 
aircraft tender.  The veteran complained of hearing loss and 
periodic bilateral tinnitus.  Audiological testing revealed 
severe sensorineural hearing loss, bilaterally, in the 
conversational voice range.  The examining audiologist 
reported that, "There is no documentation to support noise 
exposure claims while in the Navy."  (The Board notes, 
however, that the veteran has stated that he did have noise 
exposure during naval service.)  The audiologist also reported 
that the veteran's tinnitus "can be associated with 
conditions reportedly experienced by the veteran during his 
military service and from the documented experiences."

Upon consideration of the additional evidence, the Board finds 
that the statement by the VA staff physician and the report of 
the VA audiologist, which are new, have probative value as to 
the basis of the prior final denial of the veteran's claims 
and, as such, constitute new and material evidence.  
Consequently, the claims for service connection for bilateral 
hearing loss and tinnitus are reopened and will be considered 
on the merits.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2001).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).  With 
regard to issue of whether the veteran's current bilateral 
hearing loss and tinnitus are related to ear infection and/or 
noise exposure during his period of active service, the Board 
finds that the positive evidence (including the opinion of 
the VA staff physician) and the negative evidence (including 
the lack of any diagnosis of hearing loss or tinnitus at 
service separation) are in approximate balance.  In that 
circumstance, the law provides that the benefit of the doubt 
on the issue shall be given to the claimant, and so, with 
benefit of reasonable doubt, entitlement to service 
connection for bilateral hearing loss and tinnitus is 
established.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).       


ORDER

New and material evidence having been submitted, claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are reopened.

Service connection is granted for bilateral hearing loss and 
tinnitus.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

